Citation Nr: 0430723	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  98-06 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for service-connected 
scars of the left tibia, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from November 1978 to 
November 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in August 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, which denied the 
veteran's claim for a compensable rating for his service-
connected scars on the left lower leg (tibia).  

The Board issued a decision in July 2003 which granted an 
increased rating of 10 percent for the veteran's service-
connected scars of the left tibia.  That portion of the July 
2003 Board decision that denied a disability rating for scars 
of the left tibia in excess of 10 percent was subsequently 
vacated by an August 2004 order of the United States Court of 
Appeals for Veterans Claims (Court).  The Joint Motion for 
Remand supporting the Court's order reflects that that part 
of the July 2003 Board decision was vacated and remanded for 
consideration of the provisions of 38 C.F.R. § 4.25(b) 
(disabilities arising from a single disease entity are to be 
rated separately, then combined according to the combined 
ratings table) and its impact on the claim for increased 
rating, including the question of whether separate ratings 
are warranted for the different scars under 38 C.F.R. § 4.118 
(2003), Diagnostic Code 7804.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that the most recent VA compensation 
examination in August 2000, now over four years old, reflects 
inconsistent statements by the examiner regarding whether the 
veteran's service-connected scars are tender or painful on 
examination.  The examiner's notation in the physical 
examination findings section of the August 2000 examination 
report includes "mild tenderness over the scar surface"; 
however, the diagnosis of residual non-disfiguring scars to a 
left tibia injury does not indicate painful or tender scars, 
and, in response to specific questions, the examiner wrote 
that the scars "reveal no evidence of . . . tenderness or 
pain."  The examiner indicated that there were four scars - 
2 small scars on the anterior tibia (5mm in diameter), a scar 
over the middle third of the left anterior tibial area (3mm 
in diameter), and a scar on the extensor surface of the tibia 
on the posterior surface of the tibia (6mm in diameter).  

It is unclear from the examination findings and evidence of 
record whether the veteran has a painful or tender scar or 
scars (upon examination) of both the anterior tibia and the 
posterior tibia so as to warrant separate ratings for scars 
in widely separated areas.  For these reasons, the Board 
finds that additional examination is necessary to decide this 
veteran's claim for increased rating (in excess of 10 
percent) for service-connected scars of the left tibia. 

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file and ensure 
that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2003).  The RO should 
also notify the veteran of what evidence is 
required to substantiate his claim on appeal, what 
evidence, if any, the veteran is to submit, and 
what evidence VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).      

2.  The RO should make arrangements with the 
appropriate VA medical facility for the veteran to 
be afforded an examination of the veteran's scars 
of the left tibia.  Send the claims folder to the 
VA medical examiner for review of the relevant 
documents in the claims file.  

The VA examiner is requested to examine the 
veteran's left leg to determine the location and 
current status of his service-connected scars of 
the left lower leg or region of the tibia.  The 
examiner should note the exact location and size of 
all scars of the left tibia.  The examiner should 
specifically indicate in writing A) whether any of 
the scarring of the left posterior tibia is 
superficial, poorly nourished, has repeated 
ulceration, is tender and/or painful on objective 
demonstration or clinical examination, is 
superficial and unstable, or is superficial and 
painful and/or causes additional loss in range of 
motion; and B) whether any of the veteran's scars 
of the left tibia (anterior or posterior) are 
tender or painful or limit function.  If so, please 
specify which of the service-connected scars of the 
left tibia - clearly delineating anterior and 
posterior - are tender or painful on examination.  

3.  The RO should again review the record and 
readjudicate the issue of entitlement to a rating 
in excess of 10 percent for service-connected scars 
of the left tibia, including the question of 
whether a separate disability rating is warranted 
for anterior and poster tibia scars under 38 C.F.R. 
§ 4.118 (2003), Diagnostic Code 7804, or whether a 
separate disability rating is warranted under any 
other applicable diagnostic code that provides for 
a rating for scars in widely separated areas, such 
as anterior and posterior scars of an extremity 
(with considerations of combined ratings for widely 
separated scars under 38 C.F.R. § 4.25(b)).  The RO 
should consider any additional evidence added to 
the record since the February 2003 supplemental 
statement of the case, including the examination 
report, findings, and opinions requested herein.  

If any benefit sought on appeal remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and should be given the opportunity to 
respond thereto.  Thereafter, the case should be returned to 
the Board, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

